Citation Nr: 0525921	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  94-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a laceration of the left 
anterior forehead.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a cyst of the back, status 
post excision.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected left shoulder bursitis.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision of the RO.  

In a decision promulgated in September 2000, the Board denied 
the claims for initial compensable evaluations for service-
connected residuals of a laceration of the left anterior 
forehead and service-connected residuals of a cyst of the 
back, status post excision.  

In September 2000, the Board also remanded the claims for 
initial compensable evaluations for the service-connected 
allergic rhinitis and left shoulder bursitis.  

Thereafter, the veteran appealed the September 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In December 2002, the Court vacated that portion of the 
Board's decision that denied compensable evaluations for the 
service-connected residuals of a laceration of the left 
anterior forehead and the residuals of a cyst of the back, 
and remanded those matters to the Board.  

In October 2003, the Board remanded this case for additional 
evidentiary development.  This case is now once again before 
the Board for appellate review.  

In a statement dated in January 2004, the veteran asserted 
that he had recently developed asthma secondary to his 
service-connected allergic rhinitis.  He also asserted that 
he had a cervical spine disorder secondary to his service-
connected left shoulder bursitis.  

As these matters have not been previously addressed, they are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The service-connected residuals of a laceration of the 
left anterior forehead have been shown to be manifested by a 
disability picture that more closely approximates that of a 
superficial but tender scar.  

2.  The service-connected residuals of a cyst of the back, 
status post excision, have been shown to be manifested by a 
disability picture that more closely approximates that of a 
superficial but tender scar.  

3.  The service-connected allergic rhinitis has been shown to 
be manifested by a disability picture that more closely 
approximates that of moderate sinusitis with discharge or 
infrequent headaches, and that of three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

4.  The service-connected left shoulder bursitis is shown to 
be manifested by slight limitation of motion verified by 
objective evidence of painful motion but not by additional 
functional loss during flare-ups or due to fatigability, 
overuse, weakness, incoordination, or lack of endurance.  



CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 10 
percent, but no more, for the service-connected residuals of 
a laceration of the left anterior forehead are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Codes 7800-7805 (2004).  

2.  The criteria for an increased initial rating of 10 
percent, but no more, for the service-connected residuals of 
a cyst of the back, status post excision, are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7800-7805 (2004).  

3.  The criteria for an increased initial rating of 10 
percent, but no more, for the service-connected allergic 
rhinitis are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.97, Diagnostic Codes 6513, 6514 (1996); 38 C.F.R. §§ 4.7, 
4.97 including Diagnostic Codes 6514, 6522 (2004).  

4.  The requirements for an increased initial rating of 10 
percent, but no more for the service-connected left shoulder 
disability are met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5019, 5201 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in January 2004 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased ratings.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

The Board notes that this letter was issued following the 
initial adjudication of his claim by the agency of original 
jurisdiction in 1994 rating decision.  However, the Board 
believes the content of the notice provided to the veteran 
substantially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in that it advised the 
veteran of the type of evidence needed to substantiate his 
claims, and that it advised him of his and VA's 
responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to this issue has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO has obtained the 
veteran's treatment records, and arranged for him to undergo 
several VA examinations to determine the severity of his 
service-connected disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II. Relevant Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified. Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  


III. Entitlement to an initial compensable evaluation for the 
service-connected residuals of a laceration of the left 
anterior forehead

The veteran is seeking a compensable evaluation for the 
service-connected residuals of a laceration of the left 
anterior forehead.  He essentially contends that a higher 
disability rating is warranted for the entire period since 
the effective date of the original grant of service 
connection, which is January 1, 1993.  

As will be discussed in greater detail below, the veteran 
appears to be contending that that the scar is disfiguring in 
that he has to wear make-up to cover it, and that it is also 
sensitive, or tender, to touch.  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002. 67 
Fed. Reg. 49,590 (July 31, 2002).  

The Board also notes in passing that the veteran was provided 
notice of change in regulations in the July 2005 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393- 394(1993).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").  

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)). Here, there is no such language in the 
amendments, and, indeed, the final rule states: "This 
amendment is effective August 30, 2002."  See 67 Fed. Reg. 
49,590 (July 31, 2002).  

Consequently, the Board finds that the revised criteria may 
be applied only to the period since August 2002, as it cannot 
be applied retroactively.  

The veteran's residuals of a laceration of the left anterior 
forehead are currently rated as no percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2002), which 
provides for rating scars based on limitation of function of 
the affected part.  

Under the old rating criteria, effective prior to August 30, 
2002, for superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, DC 7804 (2002).  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2004) for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  
Superficial and poorly nourished scars with repeated 
ulceration continue to warranted a 10 percent evaluation 
under 38 C.F.R. § 4.118, DC 7803 (2004).  Other scars are 
still to be rated based on limitation of function of the part 
affected under DC 7805 (2004).  

Under the former version of 38 C.F.R. § 4.118, DC 7800, a 
noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.  

A 50 percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, DC 7800 (effective prior to Aug. 30, 
2002).  

Under the amended version of DC 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
DC 7800 (2004).  

Having reviewed the complete record, the Board finds that the 
manifestations of the veteran's scar more closely 
approximates the rating criteria for a 10 percent evaluation 
under the old version of DC 7804 for a superficial but tender 
scar.  

In essence, the Board finds that the service-connected scar 
has been shown to be essentially asymptomatic except for the 
veteran's subjective complaints of sensitivity on touch.  

The Board believes this conclusion to be consistent with the 
veteran's contentions, and with the probative medical 
evidence of record, including reports of VA examinations 
conducted in October 1994, March 1999, and April 2004.  

In this regard, the Board notes the transcript of a personal 
hearing held in August 1994 in which the veteran asserted 
that his scar was sensitive to touch.  The veteran also 
asserted that the scar on his forehead was noticeable and 
that it had to be covered with make-up whenever he gave a 
speech or appeared before a television audience.  He 
testified that he was self-conscious about the scar, and its 
presence directly affected his ability to provide for his 
family financially.  

In the report of the October 1994 VA examination, the 
examiner noted that the veteran had a scar near his left eye 
brow, but that it was difficult to see.  Examination revealed 
that the scar was dysesthetic to touch.  The examiner noted a 
diagnosis of scar residuals.  

In the report of the subsequent March 1999 VA examination, it 
was noted that the veteran had a history of a laceration on 
his left forehead. The examiner found that the veteran was 
asymptomatic from both.  

The examination reportedly revealed that the veteran had a 
very faint scar on the top of the bridge of his nose.  This 
scar was described as being a quarter of an inch long, well 
healed and nontender.  The examiner noted a diagnosis of no 
residuals of a laceration on the left anterior forehead.  

Thereafter, in the report of the VA scar examination 
conducted in April 2004, it was indicated that the veteran 
had a scar on his forehead that measured .5 cm. by .5 cm., 
which was noted to be in the area of the glabella.  

The examiner found that the scar was superficial and stable, 
and that there was no pain on examination.  Examination 
revealed no adherence to underlying tissue, and no 
inflammation, edema, or keloid formation.  It was noted to be 
somewhat hyperpigmented, but the examiner found that it was 
not elevated or depressed.  

The examiner explained that the color of the scar was 
somewhat lighter than the surrounding skin, but that it would 
be somewhat hard to distinguish unless the viewer knew it was 
there.  The examiner found that there was no gross distortion 
or asymmetry, and no disfigurement resulting from the scar.  

The examiner further found that there was no area of 
induration or inflexibility in the area of the scar, and on 
limitation of motion.  

In short, repeated VA examination has shown the veteran's 
service-connected scar to be essentially asymptomatic on 
objective examination.  The scar has not been shown to be 
superficial or poorly nourished with repeated ulceration.  

Therefore, the preponderance of the evidence is against 
granting a 10 percent evaluation under the old or revised 
criteria of DC 7803.  Similarly, the scar has not been shown 
to result in any limitation of function.  Hence, a 10 percent 
rating is not warranted under the old or new version of DC 
7805.  

The Board has considered the veteran's subjective complaints 
of tenderness and sensitivity in the scar of his forehead.  
Although pain was not found on objective examination, the 
Board finds that the veteran's reports are credible and 
sufficient to establish that the manifestations of his 
service-connected scar more closely approximate the criteria 
for a 10 percent rating under the old version of DC 7804 for 
the entire period since January 1, 1993.  

In light of the veteran's complaints of feeling self-
conscious about his scar, and having to apply make-up, the 
Board has also considered whether a compensable evaluation is 
warranted under either the new or old criteria of DC 7800 for 
a disfiguring scar of the head.  

However, examination has revealed that the scar is no more 
than .5 cm. by .5 cm. in size, and both the October 1994 and 
April 2004 VA examiners indicated that it was difficult to 
see.  Thus, the preponderance of the evidence is against 
granting a compensable evaluation under the old criteria of 
DC 7800.  

With respect to the new version of DC 7800, the Board 
recognizes that the April 2004 VA examiner found the scar to 
be hyperpigmented.  However, an area of hyperpigmentation is 
only defined as one of the characteristics of disfigurement 
under DC 7800 if the area exceeds six square inches.  

As noted, the veteran's scar was found to be only .5 cm. by 
.5 cm. in size.  Furthermore, the April 2004 VA examiner that 
there was no adherence to underlying tissue, and that the 
scar was not elevated or depressed.  

The examiner also found no inflammation, edema, or keloid 
formation.  In addition, the examiner specifically found that 
there was no disfigurement resulting from this scar.  

In light of these findings, the Board concludes that the 
preponderance of the evidence is against granting a 
compensable rating under the revised criteria of DC 7800.  

In summary, the Board finds that the manifestations of the 
veteran's scar of the forehead more closely approximates the 
rating criteria for a 10 percent evaluation, but no more, 
under the old version of DC 7804 for a superficial but tender 
scar.  To this extent, the benefit sought on appeal is 
granted.  


IV. Entitlement to an initial compensable evaluation for the 
service-connected residuals of a cyst of the back, status 
post excision

The veteran is also seeking a compensable evaluation for the 
service-connected residuals of a cyst of the back, status 
post excision.  He essentially contends that the resulting 
scar on his upper back is sensitive, or tender, to touch.  

Having reviewed the complete record, and for the reasons and 
bases explained below, the Board finds that the 
manifestations of the veteran's scar of the upper back more 
closely approximates the rating criteria for a 10 percent 
evaluation under the old version of DC 7804 for a superficial 
but tender scar.  In essence, the Board finds that the 
service-connected scar has been shown to be essentially 
asymptomatic except for the veteran's subjective complaints 
of sensitivity on touch.  

In this regard, the Board again notes the report of the 
October 1994 VA examination in which it was noted that the 
veteran reported having a sensitive scar on his back.  
Examination revealed the presence of a 3 cm. by 1/2 cm. 
elliptical scar of the posterior right shoulder.  The scar 
was found to be dysesthetic to touch.  

In the report of the March 1999 VA examination, it was noted 
that the veteran had a well-healed scar on his right shoulder 
blade.  The examiner indicated that the scar was 
hyperpigmented, and that it appeared to be pink and 
vilacious, and measured about 1 cm. in diameter.  

The examination revealed no tenderness, and no loss of 
subcutaneous tissue or muscle.  The examiner noted a 
diagnosis of no residuals of a removal of a cyst, except for 
a scar of the back.  

In the report of the April 2004 VA examination, it was noted 
that the scar of the veteran's upper back measured 2.2 cm. by 
1.5 cm.  The examiner found that there was no pain on 
examination, although the veteran described some sensitivity 
of the scar.  

The scar was found to be atrophic and shiny, but with no 
adherence to underlying tissue.  Examination revealed no 
instability and no underlying soft tissue damage, but the 
examiner found some depression of the surface contour of the 
scar on palpation.  

The examiner indicated that there was no inflammation, edema, 
or keloid formation, and no inflexibility of the skin and no 
limitation of motion caused by the scar.  The examiner 
indicated that the scar was redder than the surrounding area, 
but no deep.  

In short, the Board finds that the veteran's service-
connected scar to be essentially asymptomatic on objective 
examination.  In light of the veteran's subjective complaints 
of tenderness and sensitivity in the scar, the Board finds 
that the veteran's reports are credible and sufficient to 
establish that the manifestations of his service-connected 
scar of the back more closely approximate the criteria for a 
10 percent rating under the old version of DC 7804 for the 
entire period since January 1, 1993.  

However, because the scar has not been shown to be 
superficial or poorly nourished with repeated ulceration, the 
Board finds the preponderance of the evidence is against 
granting a 10 percent evaluation under the old or revised 
criteria of DC 7803.  

Furthermore, because the scar has not been shown to result in 
any limitation of function, the Board finds that a 10 percent 
rating is not warranted under the old or new version of DC 
7805.  

Although the Board has considered an evaluation under other 
rating codes applicable to scars under the criteria in effect 
prior to August 2002, the Board finds that none are 
appropriate in this instance, as the scar of the upper back 
was not the result of burn injuries, and has not been shown 
to involve the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802 (2002).  

With respect to the revised rating criteria that became 
effective on August 30, 2002, the Board has considered the 
applicability of DC 7801 [scars, other than head, face, or 
neck, that are deep or that cause limited motion] and DC 7802 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion].  

However, repeated VA examination has revealed that the scar 
is not deep and does not result in limitation of motion.  
Therefore, the Board finds that DC 7801 is not applicable.  
In addition, because the scar has not been found to be 
covering an area of at least 144 square inches, the Board 
finds that DC 7802 does not apply.  

In summary, the Board finds that the manifestations of the 
service-connected residuals of a cyst of the back, status 
post excision, more closely approximates the rating criteria 
for a 10 percent evaluation, but no more, under the old 
version of DC 7804 for a superficial but tender scar.  To 
this extent, the benefit sought on appeal is granted.  


V. Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis

The veteran contends that he experiences embarrassing 
symptoms resulting from his allergic rhinitis, such as 
uncontrollable sneezing, and uncontrollable itching all over 
his back, throat, and the roof of his mouth.  He also reports 
experiencing nasal congestion, dry mucous in his nose, and 
mucous drainage into his throat.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  

The Board also notes in passing that the veteran was provided 
notice of change in regulations in the February 2000 and May 
2003 supplemental statements of the case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).  

As noted herein above, the revised criteria may be applied 
only to the period since October 7, 1996, as it cannot be 
applied retroactively.  See Kuzma, supra; see also VAOPGCPREC 
7-2003.  

Under the old criteria for rhinitis, a 10 percent rating was 
assigned for rhinitis causing definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
rating applied where the evidence demonstrated moderate 
crusting and ozena and atrophic changes.  A 50 percent rating 
was warranted where the evidence demonstrated massive 
crusting and marked ozena, with anosmia.  38 C.F.R. § 4.97, 
DC 6501 (1995).  

Under the new criteria for allergic rhinitis, a 10 percent 
rating is warranted where there are no polyps, but there is 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97, DC 6522 (2004).  

As will be discussed in greater detail below, the report of a 
March 2004 VA ear, nose, and throat (ENT) examination 
contains a finding that the veteran experienced four episodes 
of bacterial rhinitis or sinusitis per year secondary to the 
allergic rhinitis, which were characterized as including 
severe nasal obstruction with purulent discharge, pressure, 
and headaches.  Therefore, the Board will also consider the 
diagnostic codes applicable to sinusitis.  

Under the old criteria for sinusitis, a 10 percent evaluation 
was warranted for sinusitis when it is moderate, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation is warranted when it is severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

A 50 percent evaluation, the maximum schedular rating, is 
warranted when postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  38 C.F.R. § 4.97, 
DC 6514 (1995).  

Under the new criteria for sinusitis, a 10 percent evaluation 
is warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  

A 30 percent evaluation is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating (episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. 4.97, DC 6514 (2004).  

An incapacitating episode of sinusitis as one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97 DC 
6513.  

In this case, the Board finds the most probative evidence of 
record to be the reports of VA examinations dated in November 
1993, October 1999, and March 2004, as well as the private 
and VA treatment records dated since 1994.  

For example, the Board notes the report of a VA ENT 
examination conducted in November 1993 in which it was noted 
that the veteran had a history of allergic rhinosinusitis.  
Examination revealed that the veteran's nose was clear with 
no polyps, and the examiner noted a diagnosis of allergic 
rhinosinusitis.  

Thereafter, in a May 1994 letter, a private physician noted 
that the veteran experienced symptoms on a perennial basis, 
including itchy eyes, sneezing, itchy throat, nasal 
stuffiness, and postnasal drip.  

Examination revealed that the sinuses were nontender, and 
that the frontal and maxillary sinuses transilluminated well.  
Examination of the tympanic membranes showed that the right 
was clear, but that the left was slightly pale.  Nasal 
examination showed 1+ mucosal edema, and the throat was found 
to be clear.  

In the report of the subsequent March 1999 VA examination, it 
was noted that the veteran was currently using Allegra with 
good relief of his symptoms.  The veteran reported that he 
occasionally had to clear his nose to get rid of nasal 
obstruction caused by his rhinitis.  ENT examination was 
found to be essentially normal.  

The examiner indicated that both nasal passages were patent, 
and that there was no evidence of nasal obstruction.  It was 
noted that there was a clear watery discharge.  The examiner 
noted a diagnosis of allergic rhinitis.  

In September 2000, the Board remanded this claim for 
additional evidentiary development, to include arranging for 
the veteran to undergo another VA examination.  

In accordance with the Board's instructions, the RO arranged 
for the veteran to undergo a VA ENT examination conducted in 
March 2004, the veteran reported that he experiences symptoms 
such as sneezing, watery eyes, and itchy throat twice a week 
for which he usually took Claritin.  

He also reported that, four times per year, he experienced 
severe nasal obstruction with purulent discharge, pressure, 
and headaches.  It was noted that he usually had to take some 
form of antibiotics for these episodes.  

However, the examiner noted that there was no incapacitation 
with these symptoms, even when he was experiencing the more 
severe episodes four times per year.  

Examination revealed no significant septal deviation, but the 
examiner did observe generalized congestion of the mucous 
membranes with no pus, polyps, or abnormalities seen.  The 
examiner also found no percussive tenderness or evidence of 
acute sinusitis.  

The examiner noted a diagnosis of allergic rhinitis with four 
episodes of bacterial rhinitis or sinusitis per year 
secondary to the allergic rhinitis.  

In short, the probative medical evidence of record 
demonstrates that the veteran's allergic rhinitis is 
manifested by eyes, sneezing, itchy throat, nasal stuffiness, 
and postnasal drip, and by four episodes per year of either 
bacterial rhinitis or sinusitis that includes severe nasal 
obstruction with purulent discharge, pressure, and headaches.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting a 
compensable disability rating under the old or revised 
criteria of DC 6501.  

In this regard, the Board notes that repeated examination has 
not shown the rhinitis to be manifested by atrophy or 
atrophic changes, or by ozena or massive crusting.  
Examination has also failed to reveal evidence of polyps, or 
of greater than 50-percent obstruction of the nasal passages 
on both sides or complete obstruction on one side.  

However, having reviewed the complete record, the Board finds 
that the manifestations of the service-connected rhinitis 
more closely approximate the criteria for a 10 percent 
evaluation under both the old and revised criteria for rating 
sinusitis.  

As noted hereinabove, a 10 percent rating under the old 
version of 6513 contemplates symptoms of moderate sinusitis 
with discharge or infrequent headaches.  

A 10 percent evaluation is warranted under the new criteria 
for sinusitis when there are three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is present.  

The Board finds that the criteria for a 10 percent rating for 
allergic rhinitis with episodes of sinusitis have been met 
for the entire period since January 1, 1993.  See Fenderson, 
supra.  

The Board further finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent under both the new and old versions of DC 6513 at any 
time since January 1993.  

In essence, the Board finds that the episodes of bacterial 
rhinitis or sinusitis have not been shown to be severe with 
frequently incapacitating recurrences so as to warrant a 
rating in excess of 10 percent under the old criteria of DC 
6513.  

In addition, the Board finds that the episodes of bacterial 
rhinitis or sinusitis have not been shown to be manifested by 
three or more incapacitating episodes per year of sinusitis 
or by more than six non-incapacitating per year.  

The Board also finds that the veteran's rhinitis has not been 
shown to be manifested by rhinoscleroma so as to warrant a 
higher rating under the new criteria of DC 6523 [bacterial 
rhinitis].  

In summary, the Board finds that the manifestations of the 
service-connected allergic rhinitis more closely approximate 
the criteria for a 10 percent evaluation, but no more, under 
the criteria of DC 6513 for the entire period since January 
1, 1993.  To this extent, the benefit sought on appeal is 
granted.  


VI. Entitlement to an initial compensable evaluation for the 
service-connected left shoulder bursitis

The veteran essentially contends that he has experienced 
increasing pain and discomfort in his left shoulder since 
1993.  

The veteran's left shoulder bursitis has been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, DC 5019 
[bursitis].  This code instructs that the disability will be 
rated on limitation of motion of the affected part as 
degenerative arthritis. 38 C.F.R. Part 4 (2004).  DC 5003 
(degenerative arthritis) requires rating according to the 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. Part 4.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under this code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  

Under DC 5201, limitation of motion to shoulder level in the 
major or minor extremity warrants a 20 percent evaluation.  
Limitation of motion to midway between the side and shoulder 
level warrants a 20 percent evaluation in the minor extremity 
and a 30 percent evaluation in the major extremity.  
Limitation of motion to 25 degrees from the side warrants a 
30 percent evaluation for the minor extremity and a 40 
percent evaluation in the major extremity.  38 C.F.R. § 
4.71a, DC 5201.  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).  

The medical evidence establishes that the veteran is left-
handed.  Thus, his left shoulder disability is rated using 
the criteria for a major extremity.  

The record reflects that, in the report of the November 1993, 
it was noted that the veteran experienced discomfort upon 
palpation of the subdeltoid bursa of the left shoulder, but 
that he had full range of motion in the left shoulder.  X-
rays obtained at that time were found to be normal.  

During the October 1994 VA examination, the veteran reported 
experiencing pain and aching about the left shoulder.  The 
examiner noted that the veteran experienced discomfort upon 
palpation of the subdeltoid bursa of the left shoulder.  
Range of motion was found to be from 0 to 170 degrees of 
forward flexion; 0 to 170 degrees of abduction; and 0 to 75 
degrees of internal and external rotation.  

The examiner indicated that further attempts at abduction, 
forward flexion, or rotation caused discomfort.  The examiner 
noted a diagnosis of left shoulder strain with bursitis 
(subdeltoid bursa).  

Subsequent private treatment records reveal that, in October 
1996, the veteran was found to have a herniated disc of the 
cervical spine.  At that time, he was complaining of pain in 
his neck and left upper extremity.  It was noted that his 
neck complaints had started when he was teaching Boy Scouts 
how to shoot a rifle and turned his head while arching his 
back at the same time.  

In March 1997, the veteran was involved in a motor vehicle 
accident.  Medical records dated throughout 1997 reveal 
ongoing treatment for complaints of pain relating to the neck 
and left upper extremity.  In January 1998, the veteran 
underwent an initial evaluation at a private orthopedic 
clinic, which revealed full range of motion in both 
shoulders.  

However, it was also noted that he complained of a great deal 
of discomfort in his left shoulder with hyperextension and 
rotation of the neck.  It was also found that he had 
significant degenerative disc disease of the cervical spine 
with disc protrusion.  

During the March 1999 VA examination, the veteran reported 
that he had a history of left shoulder pain that had been 
attributed to bursitis.  It was noted that he had also 
complained of pain radiating from his neck into his arms 
since an automobile accident in 1997, and that he had been 
recently been told that he had degenerative disease of the 
cervical spine.  It was also noted that he had undergone a 
discectomy.  

Range of motion testing revealed abduction in the left 
shoulder to be from 0 to 100 degrees, flexion from 0 to 90 
degrees, external rotation from 0 to 90 degrees, and internal 
rotation from 0 to 30 degrees.  

The examiner found no evidence of easy fatigability, 
incoordination, or additional loss of motion.  X-rays of the 
left shoulder were found to be normal.  The examiner noted a 
diagnosis of left shoulder strain.  

Thereafter, in March 2004, the veteran underwent another VA 
examination in which he reported that his left shoulder hurt 
once every week or two.  He explained that he experienced a 
dull ache when he moved his shoulder, and a sharp flare-up if 
he tried to lift or throw something.  He reported that he 
treated his pain with over-the-counter medication.  

Examination revealed a tender lateral humerus.  The examiner 
found that manual muscle strength testing was 5/5, and that 
capillary circulation of the fingers was normal.   

Range of motion testing revealed that flexion was to 140 
degrees of active motion and 150 degrees of passive; 
abduction was to 110 degrees of active motion and 125 degrees 
of passive motion; internal rotation was to 60 degrees of 
active motion and 65 degrees of passive; and that external 
rotation was to 80 degrees of active motion and 85 degrees of 
passive.  

It was noted that the veteran complained of pain on terminal 
degrees.  The examiner found that he experienced moderate 
functional impairment due to pain, but no weakened movement, 
excess fatigability, or incoordination.  After reviewing the 
results of x-rays, the examiner noted a diagnosis of an 
acromial spur.  

The Board has considered rating the veteran's left shoulder 
disability under the criteria of DC 5201, which pertains to 
limitation of motion of the arm.  In this regard, the Board 
recognizes that the March 1999 VA examination revealed 
flexion and abduction in the left shoulder to be limited to 
the shoulder level, which appears to meet the criteria for a 
20 percent rating under DC 5201.  

However, the VA examinations conducted in November 1993, 
October 1994, and March 2004 all revealed flexion and 
abduction to be significantly higher than the shoulder level.  
Similarly, the examination conducted at the private 
orthopedic clinica in January 1998 revealed no limitation of 
motion in the arm.  

Therefore, the Board finds that the preponderance of evidence 
is against granting a compensable rating under the criteria 
of DC 5201.  

The Board has also considered the criteria of DC 5202, which 
contemplates impairment of the humerus and DC 5203, which 
contemplates impairment of the clavicle or scapula.  However, 
repeated private and VA examination has failed to the 
demonstrate malunion or nonunion of the clavicle or scapula, 
or dislocation of the clavicle or scapula.  

As noted herein above, DC 5019 [bursitis] provides that, when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion.  

However, the limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

In this case, the veteran's left shoulder disability has been 
shown to be manifested by a degree of limitation of motion 
that is non compensable under the criteria of DC 5201.  

Furthermore, the reports of the October 1994 and March 2004 
VA examinations both contained objective findings of painful 
motion.  Therefore, the Board finds that the criteria for a 
10 percent rating for the left shoulder disorder under DC 
5019 have been met for the entire period since January 1, 
1993.  

The United States Court of Appeals for Veterans Claims has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or other symptoms under 38 C.F.R. 
§§ 4.40 and 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Accordingly, the Board has considered 
whether an increased evaluation is available for under these 
provisions.  

However, although examination has revealed objective findings 
of painful motion, the Board finds that this symptomatology 
is already contemplated by the 10 percent rating assigned 
herein.  

Repeated physical examination has not revealed evidence of 
additional functional loss due to symptoms during flare-ups 
or due to fatigability, overuse, weakness, incoordination, or 
lack of endurance, so as to warrant an evaluation in excess 
of 10 percent for the left shoulder disorder at any time 
since January 1, 1993.  

The Board notes in passing that the veteran has recently 
asserted that a relationship exists between his service-
connected left shoulder bursitis and his non-service 
connected degenerative disease of the cervical spine.  This 
matter is not presently before the Board, and has been 
referred to the RO for appropriate action.  

In summary, the Board finds that the criteria for a 10 
percent rating, but no more, have been met for the service-
connected left shoulder bursitis.  To this extent, the 
benefit sought on appeal is granted.  





ORDER

An increased initial rating of 10 percent for the service-
connected residuals of a laceration of the left anterior 
forehead is granted, subject to the regulations applicable to 
the payment of monetary awards.  

An increased initial rating of 10 percent for the service-
connected residuals of a cyst of the back, status post 
excision, is granted, subject to the regulations applicable 
to the payment of monetary awards.  

An increased initial rating of 10 percent for the service-
connected allergic rhinitis is granted, subject to the 
regulations applicable to the payment of monetary awards.  

An increased initial rating of 10 percent for the service-
connected left shoulder bursitis is granted, subject to the 
regulations applicable to the payment of monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


